Ingraham, P. J.
(dissenting): I dissent upon the ground that the last instruction to the jury on the subject of negligence,; charging the plaintiff’s first and second requests, left out -the provision -of the statute* which requires that the person for. whose negligence the defendant shall he responsible must be a person in the .service of the employer intrusted with and exercising superintendence, whose sole or-principal duty is that of superintendence; that this was error, to which the defendant excepted; and for this reason I think there should be a new trial.

See Laws of 1902, chap. 600; now Labor Law (Consol. Laws, chap. 31, Laws of 1909, chap. 36), art. 14, as amd.— [Rep. .